Title: To Thomas Jefferson from François D’Ivernois, 21 March 1795
From: Ivernois, François d’
To: Jefferson, Thomas



Monsieur
Londres ce 21e Mars 1795

Il y a deja précisement six mois que j’ai eu l’honneur de m’adresser à vous en faveur de mes malheureux compatriotes, et l’impatience avec la  quelle j’attens encore, tant de vous Monsieur, que de Mr. Adams, une premiere réponse à mes lettres n’est pour ainsi dire calmée que par l’espérance légitime dont je me nourris, que vous etes l’un et l’autre occupés des moyens d’accœuillir la transplantation de notre Université; car j’ai droit de croire, que si vous aviez envisagé d’entrée cette transplantation comme impraticable ou douteuse, vous vous seriez empressés de m’en faire part, et de détruire une illusion qui tient mes compatriotes dans une suspension dont il me presse d’etre à meme de les tirer.
Mr. Jay, à qui j’ai representé hier tout ce que cette suspension avait de pénible, n’a pas hézité à me conseiller d’inviter mes compatriotes à se former immédiatement en Compagnie d’Actionaires, la quelle nommerait des Commissaires qui partiraient sans délai pour l’Amérique, où ils mettraient la premiere main à notre établissement s’il y est deja-adopté, donneraient sur les lieux les éclaircissemens qu’on peut désirer pour cette adoption définitive, ou finalement y renonceraient s’il leur était prouvé qu’aucune Province d’Amérique n’est disposée à faire les sacrifices nécessaires pour la transplantation en masse de notre Université.
Je viens de faire passer cet avis à mes correspondans en joignant à cet égard mes instances à celles de Mr. Jay. J’ai lieu de croire qu’ils y adhéreront, sans se laisser retenir par ce qu’une pareille mission semblerait avoir d’hazardeux, et S’ils suivent mes conseils, ils nommeront des Commissaires qui se mettront immédiatement en route. Mais quelqu’accéléré que puisse etre leur départ; il ne pourra gueres avoir lieu que vers la fin de May, et s’ils n’arrivent en Amérique que vers la fin de Juillet, ils y trouveront le Congrès deja levé ainsi que toutes les Législatures Provinciales, et des lors toute négociation prompte leur serait encore fermée, à moins que soit le Congrès, soit votre Législature n’eussent deja adopté mes propositions ou nommé quelque Comité pour les examiner, et pour procéder aux mesures nécessaires pour les mettre en exécution.
Dans la double supposition que quelque résolution de ce genre n’eut pas encore été prise, et que la Législature de Virginie mit cependant quelque prix à l’acquisition de notre Université; je viens Monsieur, vous prier de l’engager à ne point se lever, sans avoir nommé quelque Comité chargé des pouvoirs suffisans pour s’occuper de cette affaire dès l’arrivée de nos Commissaires, et meme pour prendre vis à vis d’eux soit des engagemens positifs, soit des engagemens qui n’auraient besoin que de la ratification de votre Législature.
Je vous prie encore de vouloir bien addresser de ma part la meme priere à Mr. Adams pour ce qui concerne le Congrès; car je ne puis quelquefois m’empécher de croire qu’il est dans les probabilités politiques, que la Législature de Virginie pourra s’associer avec le Gvt.  fœdératif pour placer notre Université dans les environs de la ville Fœderative, et pour concourir à lui former la dot nécessaire à sa fondation et à ses succès.
En effet Monsieur, plus j’étudie la Situation Géographique qui pourrait le mieux convenir à notre Université pour nous et par cela meme pour l’Amérique; et plus je suis tenté de fixer mes regards vers les environs de la Ville Fœderative, c’est à dire vers le Nord de la Virginie, où votre Province n’a point d’établissement pareil, et qui offrirait en meme tems une espèce de situation centrale tant pour les deux Carolines qui en manquent, que pour la plupart des autres Provinces des Etats Unis. A ce grand avantage géographique, me sembleraient se réunir ici d’autres avantages moraux et politiques qui n’échapperont sans doute ni à votre pénétration ni à votre patriotisme. L’Amérique libre a fondé une Ville fœdérative: Pourquoi ne fonderait-elle pas en meme tems une Université Fœderative? S’il était possible qu’elle eut deja quelques légers symptomes de la grande maladie de tous les Corps politiques, c’est à dire des petites jalousies de Provinces à Provinces, des rivalités secretes d’Etat à Etat, si ses philosophes redoutent que ces rivalités ne prennent de nouvelles racines dans la disposition qu’ont les habitans de chaque province à élever leurs enfans dans les Académies qui sont dans l’enceinte de leur Province; ne serait-il pas digne de l’attention du Gouvernement fœdératif qui leur appartient à toutes également, de leur donner un nouveau lien par la fondation d’une nouvelle Université, la quelle n’appartenant précisement à aucune d’elles, mais au centre de toutes, attirerait des plus riches d’entr’elles cette partie de la jeunesse Américaine capable des sacrifices nécessaires pour achever son éducation, et où cette jeunesse, plus particulierement destinée aux affaires publiques par son éducation et par sa fortune, aurait l’avantage de briser les préjugés provinciaux, de former dès l’age le plus tendre ces liaisons vraiment patriotiques, qui attachent le Sud au Nord, et qui se prolongeraient pendant toute la durée de leur carriere politique? L’avantage immense et durable de ces intimes rélations d’enfance entre tous les membres épars d’un vaste Corps politique, est bien digne ce me semble de fixer les regards d’une République naissante, et en effet Monsieur, si vous jettez votre œil scrutateur sur la réunion prolongée de l’Irlande à l’Angleterre, et sur l’extreme fragilité des liens artificiels qui les ont unies jusqu’ici, vous donnerez un grand poid sans doute à une observation que j’ai souvent entendu faire; c’est que l’éducation que les jeunes Irlandais de fortune, et apelés à influer chez eux, viennent depuis longtems recevoir à Oxford et à Cambridge, les affilie bien plus intimement à la Grande Bretagne que toutes les autres mesures qu’a adopté celle ci, sans avoir peut etre jamais songé à celle à la quelle je l’attribue.

Sous ce rapport encore Monsieur, notre titre d’Université Etrangere loin d’etre une objection serait plutot un avantage, puisqu’il nous mettrait d’autant mieux dès notre fondation à l’abri du reproche de préférence que les Universités des différentes Provinces pourraient etre tentées d’élever, si on accordait à l’une d’entrelles plus qu’aux autres; tandis que d’un autre coté par la facilité qu’aurait la jeunesse des Etats Unis, d’acquérir les langues vivantes dans notre Université, plutot Américaine que Provinciale, celle ci offrirait un attrait aux jeunes gens qui en quittant les autres Universités pourraient venir s’établir chez nous au moins une année, et y contracter ensembles de nouvelles rélations dans l’age où le cœur est le plus ouvert aux affections de l’amitié.
Si ces considérations, non moins politiques que morales, frappaient également le Congrès et votre Province, serait-il donc impossible Monsieur, que ce premier nous assignat quelque position convenable et salubre à une distance plus ou moins grande de la ville Fœderative, qu’il fit en quelque maniere de notre Université, l’Université Fœdérative de l’amérique, et qu’enfin chacune de ses Provinces vit avec un égal plaisir les secours que lui tendrait le Congrès, et aux quels la Virginie concourrait sans doute, puisqu’alors, sans lui appartenir exclusivement, nous serions du moins dans son enceinte, et nous regarderions sa jeunesse comme nous appartenant?
Si une pareille idée pouvait etre adoptée, j’y mettrais un tel prix que je n’heziterais pas en pareil cas, à conseiller à mes compatriotes de se borner à une acquisition de 10, à 30,000 acres dans une position salubre et sur les bords d’une riviere navigable; dussent-ils appliquer (mais comme simple placement d’argent) le reste de leurs Capitaux à l’achat d’autres terres éloignées que le Congrès pourrait leur vendre, et où il trouverait une partie du Capital dont les interets seraient destinés à la dot de l’Université Fœdérative. Mais encore, pour l’exécution meme de cette idée, qui faciliterait singulierement celle de la totalité du plan, il est tres important qu’il autorise avant la levée de sa séance actuelle quelques uns de ses membres pour procéder soit vis à vis de nos Commissaires à une pareille vente, soit avec le Comité de votre Législature pour déterminer la quotepart pour la quelle la Virginie devrait contribuer à la fondation d’un pareil établissement.
Vous me trouverez Monsieur, en quelque maniere dévancé dans ces idées dans la lettre incluse que je prens le parti de vous envoyer en  original. Elle est de l’un de nos anciens Magistrats frere de Mr. le Prof. Pictet, presque non moins distingué que lui dans la carriere des sciences, et qui jouit chez nous d’une confiance si universelle et si méritée, que si, comme je l’espere, il consent à etre nommé l’un des Commissaires, il ne me restera rien à désirer pour un pareil choix. Vous y verrez aussi par la maniere dont il s’applique et réussit à écrire l’Anglais, que la difficulté de cette langue ne sera pas longtems un obstacle insurmontable pour notre petite Colonie.
Vous y verrez aussi Monsieur, que mes amis tiennent encore un peu à l’idée de placer leur établissement agricole au centre de quelque District considérable de terres à eux appartenant et reculé sur les derrieres. Mais à cette idée que j’avais concouru moi meme à leur donner, j’ai bientot préféré celle d’acquérir en commun des terres pareilles mais non pour les habiter, et de nous fixer sur d’autres plus couteuses peut etre, mais que nous acquererions dans quelque situation plus rapprochée de la mer ou du moins des rivieres qui y conduisent: et je ne doute pas que les considérations que je leur ai présentées à ce sujet, et qui portent également sur l’avantage de notre Université comme sur l’importance de ne point nous en détacher, n’ayent quelque poid sur eux.
Le Prof. Pictet m’écrit aussi qu’il a remis à Mr. Adet, le nouveau Ministre de France en Amérique une lettre pour vous Monsieur, et que ce Ministre, sans etre dans notre secret, lui a cependant promis de lui faire passer des renseignemens sur l’Amérique. Il est assez bizarre que tandis que les Machinations de soulavie Nous ont arraché à notre ancienne patrie, la commisération de son Successeur le pousse à nous en ouvrir une nouvelle. Au reste, tout ce qui me fait plaisir dans cette disposition de sa part, c’est qu’elle prouve évidemment que la France ne mettra aucune opposition à notre départ et à nous laisser traverser son territoire. J’ai l’honneur d’etre avec respect Monsieur, Votre tres humble & tres obéissant serviteur

F d’Ivernois


   
   C’est en considération de l’extrème importance de la nomination d’un pareil Comité, (s’il n’est pas deja appointé par le Congrès) que je prens la liberte Monsieur, de vous prier de donner incessamment communication de cette lettre à Mr. Adams, vû que la Becky qui la prend part ce soir, et qu’il ne partira de quelque tems aucun vaisseau soit pour Philadelphie soit pour New York.


